*299Cause continued; and upon a Rearing on the merits, the petition was granted and a decree passed accordingly.
This was a debt of Lothrop’s. The petitioners and Douglass were his bondsmen, and run a joint risk of Lothrop’s ability to pay. Lothrop is dead and totally insolvent, and the petitioners have been compelled to pay the whole; both law and equity is that Douglass should respond to the petitioners his proportion; but this claim upon Douglass’s estate did not arise till Lothrop’s death, at which time all claims against said Douglass’s estate, were barred by the Statute of Limitation.
The case is shortly this, the petitioners have a legal and just claim upon the estate of said Douglass; but it did not accrue in time, so that it was impossible for them to exhibit and have it allowed against the estate of said Douglass; and that they are inevitably defeated of their remedy at law. The only question is, will equity grant relief; the case appeared so clear to the court, that they had no doubts on the subject. See the case of Backus v. Cleaveland in Kirby’s Reports, page 36, and affirmed in the Supreme Court of Errors.
This judgment or decree was afterwards reversed in the Supreme Court of Errors. But the reasons have not been given, as I can find.